NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0175n.06

                                          No. 14-1587

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Mar 06, 2015
ELIZABETH BAZINSKI,                                     )                DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellant,                             )
                                                        )
              v.                                        )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
JPMORGAN CHASE BANK, NATIONAL                           )      COURT FOR THE EASTERN
ASSOCIATION,                                            )      DISTRICT OF MICHIGAN
                                                        )
       Defendant-Appellee.                              )
                                                        )



BEFORE: MOORE, GIBBONS, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       In this diversity action challenging a mortgage foreclosure, plaintiff Elizabeth Bazinski

appeals the district court’s order dismissing her complaint under Federal Rule of Civil Procedure

12(b)(6) and denying her motion for leave to file an amended complaint. For the reasons that

follow, we affirm.

       We review de novo the district court’s dismissal of Bazinski’s complaint for failure to

state a claim. In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 469 (6th Cir. 2014). On review, we

accept plaintiff’s allegations as true and construe the complaint in her favor, but Bazinski’s

factual allegations must be enough to raise a right to relief above the speculative level;

conclusory allegations or legal conclusions masquerading as factual allegations are insufficient

to sustain a claim. Id. Where, as here, the district court denied plaintiff’s motion to amend on
No. 14-1587
Bazinski v. JPMorgan Chase Bank


the basis of futility, we apply de novo review. Williams v. City of Cleveland, 771 F.3d 945, 949

(6th Cir. 2014). “[T]he dispositive question . . . is whether plaintiff[’s] proposed . . . amended

complaint contains sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. (citation and internal quotation marks omitted).

       Plaintiff alleges that in December 2003, her husband, without her knowledge and

consent, borrowed $1,050,000 from Washington Mutual Bank and granted a mortgage on jointly

owned real property located in Oakland Township, Michigan, to secure the loan. Bazinski

alleges that her signature on the mortgage paperwork was forged, despite an acknowledgement

by a notary public. On June 23, 2012, the mortgage was assigned to defendant JP Morgan Chase

Bank (“Chase”). It is undisputed that a default on the loan occurred. Consequently, Chase

initiated foreclosure proceedings in October 2012, followed by a sheriff’s sale on January 8,

2013. Bazinski’s husband subsequently filed for Chapter 7 bankruptcy protection.

       On September 6, 2013, Bazinski filed the instant lawsuit in state court. She asserted six

different claims, including:    (1) “Deceptive Mortgage Breach of Contract and the Implied

Covenant of Good Faith and Fair Dealing” (Count I); (2) “Wrongful Foreclosure” (Count II);

(3) “Accounting” (Count III); (4) “Forgery—Declaratory Judgment” (Count IV); (5) “Quiet

Title” (Count V); and (6) “Fraud (Silent or the Inducement)” (Count VI). She sought damages

and declaratory and injunctive relief.

       Chase timely removed the matter to the federal district court and moved for dismissal

pursuant to Fed. R. Civ. P. 12(b)(6). In her response to Chase’s motion, Bazinski further argued

that the mortgage and subsequent assignments were recorded with errors in the legal description

of the property, and she filed a motion for leave to amend her complaint to include a more

detailed set of allegations regarding her legal description theory.

                                                 -2-
No. 14-1587
Bazinski v. JPMorgan Chase Bank


        Following a hearing, the district court issued an opinion and order granting Chase’s

motion to dismiss and denying Bazinski’s motion for leave to amend the complaint. In doing so,

the court held that Bazinski had abandoned Counts I, II, III, and VI of her complaint by failing to

address them in her response to Chase’s motion to dismiss. With regard to Bazinski’s forgery

count, the district court, citing Conlin v. Mortg. Elec. Registration Sys., Inc., 714 F.3d 355 (6th

Cir. 2013), held that this claim “fail[ed] as a matter of law because it d[id] not speak to a defect

in the foreclosure proceeding itself nor [did] it allege prejudice sufficient to undo a completed

sheriff’s sale, especially given that the redemption period ha[d] expired.” The court considered

the merits of Bazinski’s quiet title claim and dismissed it, holding that the property’s common

street address was sufficiently specific under Michigan law to allow the accurate ascertainment

of the mortgaged property. Lastly, the court held that Bazinski’s motion for leave to amend her

complaint was both dilatory and futile, and therefore must be denied.

        We have carefully reviewed the parties’ briefs, the applicable law, and the record before

our court, and we conclude that the district court did not err in granting Chase’s motion to

dismiss and denying Bazinski’s motion to amend. As the district court set out the applicable law

and correctly applied that law to Bazinski’s allegations, issuance of a full opinion by this court

would serve no jurisprudential purpose. Accordingly, for the reasons thoroughly discussed in the

district court’s well-reasoned opinion issued on April 11, 2014, we AFFIRM the judgment of the

district court.




                                                -3-